Case 19-06015-TLM            Doc 3    Filed 03/19/19 Entered 03/19/19 08:40:18            Desc Main
                                      Document      Page 1 of 3


Jed W. Manwaring ISB #3040
Christy A. Kaes ISB #4852
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com
         ckaes@evanskeane.com

Attorneys for Trustee, Noah G. Hillen


                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO


  In Re:                                                     Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                        Chapter 7

             Debtor.


  NOAH G. HILLEN, Trustee,                                   Adversary Case No. 19-06015-TLM

             Plaintiff,

  vs.

  PETERSON FARMS OF NYSSA, INC.,

             Defendant.


                                 FIRST AMENDED COMPLAINT

        Plaintiff, Noah G. Hillen, Trustee (“Plaintiff”), alleges as follows:

        1.        Jurisdiction in this court arises pursuant to 28 U.S.C. §§ 1334 and 157. This

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(2).

        2.        Plaintiff is the duly appointed trustee for the above chapter 7 case.



FIRST AMENDED COMPLAINT - 1
Case 19-06015-TLM         Doc 3     Filed 03/19/19 Entered 03/19/19 08:40:18          Desc Main
                                    Document      Page 2 of 3


       3.      Defendant Peterson Farms of Nyssa, Inc., is a corporation doing business in

Malheur County, Oregon, and having its principal place of business at 2597 Hwy 201, Nyssa,

Oregon.

       4.      On April 18, 2017, debtor filed a Voluntary Petition (“Petition”) for bankruptcy

pursuant to Chapter 11 of the Bankruptcy code. On August 15, 2017, the Court converted the case

to a case to a Chapter 7 liquidation.

       5.      Defendant received the following payments from the debtor which payments were

paid by the debtor’s bank within 90 days of the date of the Petition as follows:

                Check No.       Date of Check        Check Amount
                9205            02/17/2017           $ 167,584.32
                9206            02/17/2017           $    5,526.30

       6.      Debtor’s payments (described above) to Defendant were transfers of an interest of

the debtor in property:

               a. to or for the benefit of a creditor;

               b. for or on account of an antecedent debt owed by the debtor before such transfer
                  was made;

               c. made while the debtor was insolvent;

               d. made on or within 90 days before the date of the filing of the Petition; and

               e. enabled Defendant to receive more that it would have received in a chapter 7
                  liquidation if the transfer had not been made and Defendant received payment
                  of such debt to the extent provided by the Bankruptcy Code.

       7.      Debtor’s payments to Defendant constitute avoidable preferences as pursuant to 11

U.S.C. §§ 547(b) and 550(a).

       8.      In the course of discovery, Plaintiff may discover other transfers which are

avoidable under 11 U.S.C. §§ 544, 547, 548, 549 and/or 550. Defendant is hereby placed on notice




FIRST AMENDED COMPLAINT - 2
Case 19-06015-TLM         Doc 3      Filed 03/19/19 Entered 03/19/19 08:40:18           Desc Main
                                     Document      Page 3 of 3


that all such transfers may be avoided by the Trustee by a claim that will relate back in time to the

date of filing of this Complaint..

        WHEREFORE, Plaintiff prays that the transfers to Defendant be avoided, that judgment

be entered against Defendant in the amount specified above, and for such other and further relief

as is just.

        DATED this 19th day of March, 2019.

                                              EVANS KEANE LLP


                                              By       /s/ Jed W. Manwaring
                                                   Jed W. Manwaring, Of the Firm
                                                   Attorneys for Trustee




FIRST AMENDED COMPLAINT - 3
